                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

                                                      Criminal No. 18-10062-IT


FRANCIS CASTELLINO,
               Defendant.


                                FINAL ORDER OF FORFEITURE


TALWANI, D. J.

       WHEREAS, on May 6,2019, this Court issued a Preliminary Order of Forfeiture against
the following pi operty, pursuant to   18 U.S.C. §2253, and Rule 32.2(b)(2) ofthe Federal Rules of
Criminal Procedure:

                         one MacBook Pro, Model A1502 (the "Property");

       WHEREAS, notice ofthe Preliminary Order of Forfeiture was sent to all interested

parties and pub   ished on the government website www.forfeiture.gov for thirty (30) consecutive
calendar days.    beginning on May 31,2019 and ending on June 29, 2019; and

        WHEREAS, no claims of interest in the Property have been filed with the Court orserved
on the United slates Attorney's Office, and the time within which to do so has expired.
        ACCORDINGLY, it is hereby ORDERED, ADJUDGED, AND DECREED that:

        1.        The United States' Motion for a Final Order of Forfeiture is allowed.

        2.        The United States of America is now entitledto the forfeiture of all right, title or

interest in the Property, and are hereby forfeited to the United States ofAmerica pursuant to 18
U.S.C. § 2253, and Rule 32.2(c) ofthe Federal Rules of Criminal Procedure.
        3.        /^ll other parties having any right, title or interest in the Property are hereby held
in default.
         4.   The United States is hereby authorized to dispose of the Property in accordance

with applicable law.

         5.   This Court shall retain jurisdiction inthe case for the purpose of enforcing this

Order.                                                               ^             ^

                                                    INDIRA TALWANI
                                                    United States District Judge


Dated
